     Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 1 of 16 Page ID #1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

JAMIE FOSTER,                                        )
                                                     )
       Plaintiff,                                    )
                                                     )       Cause No.
v.                                                   )
                                                     )       JURY TRIAL DEMANDED
VILLAGE OF GLEN CARBON, ILLINOIS,                    )
                                                     )
       Defendants.                                   )

                                          COMPLAINT

       NOW COMES Plaintiff, by her attorneys, and for her complaint against the Village of Glen

Carbon, Illinois (hereinafter “Defendant” or “the Village”), an Illinois Municipality, states as

follows:

                                         INTRODUCTION

       1.      This matter arises under the Americans with Disabilities Act as amended, 42 U.S.C.

§ 12111, et. seq. and the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq. Plaintiff

was employed as an animal control officer by the Village of Glen Carbon, IL. During Plaintiff’s

employment, she was subjected to harassment and discrimination by the Village of Glen Carbon

based on Plaintiff’s age and disability. The Village of Glen Carbon retaliated against Plaintiff and

terminated her in retaliation for complaining about and opposing the discriminatory conduct.

                                    JURISDICTION AND VENUE

       2.      Plaintiff invokes this Court’s jurisdiction under 28 U.S.C. § 1331, 1343(a), and 42

U.S.C. § 2000e-5 to hear and decide claims under federal law. Plaintiff invokes supplemental

jurisdiction of this Court pursuant to 28 U.S.C. § 1367(a) to hear and decide Plaintiff’s claims

under Illinois state law.




                                                 1
      Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 2 of 16 Page ID #2



        3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and 42 U.S.C. §

2000e-5(f)(1)(B)(3) because all events giving rise to this action occurred within the Southern

District of Illinois.

        4.      On May 14, 2019, Plaintiff cross-filed a charge against Defendant with the Equal

Employment Opportunity Commission (“EEOC”) and the Illinois Department of Human Rights

(“IDHR”) alleging disability discrimination, age discrimination, and retaliation. On August 16,

2019, Plaintiff filed an amended charge on alleging disability discrimination, age discrimination,

and added an additional act of retaliation. On February 6, 2020, The EEOC sent Plaintiff a Right

to Sue letter. Plaintiff received the letter on or about February 18, 2020. This action is filed within

90 days of receipt of the foregoing notice. Plaintiff has complied fully with the administrative

exhaustion requirements of the ADA and the ADEA.

                                              PARTIES

        5.      Plaintiff Jamie Foster is a 65-year-old person who resides in Glen Carbon, Illinois.

Her date of birth is August 21, 1954.

        6.       Plaintiff has a hearing disability. Plaintiff manages her hearing disability by

wearing hearing aids. As explained more fully below, her diagnosis did not impact her ability to

perform the essential functions and duties of her job.

        7.      Defendant Village of Glen Carbon, Illinois, is an Illinois municipal corporation

that has the capacity to sue and be sued. Its main offices are located at 151 N. Main Street, Glen

Carbon, IL 62034.

                        STATEMENT OF FACTS COMMON TO ALL COUNTS

        8.      Plaintiff began working for the Village of Glen Carbon in 2000 as Animal and

Ordinance Enforcement.



                                                  2
        Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 3 of 16 Page ID #3



         9.    Plaintiff worked for the Police Department for the first 17 years of her employment.

         10.   In the Police Department, Plaintiff handled animal control calls, which involved

trapping wild animals or stray animals in the Village. Plaintiff also wrote citations for various

ordinance violations, including illegal fires, and removal of high weeds.

         11.   In 2017, Plaintiff transferred to the Building and Zoning Department.

         12.   Plaintiff’s duties remained the same, with the addition of overseeing maintenance

and housing construction ordinances.

         13.   By the end of Plaintiff’s employment, Plaintiff earned approximately $21.63 per

hour.

         14.   Plaintiff worked for the Village for 18 years without incident or discipline.

         15.   In November 2018, Plaintiff’s supervisor, Mr. David Coody, resigned.

I.       Colleen Schaller

         16.   A few weeks after Mr. Coody resigned, Police Chief Todd Link assigned Colleen

Schaller to act as interim supervisor in the Building and Zoning Department until the Village

hired a Building and Zoning Administrator.

         17.   Ms. Schaller is around thirty years old.

         18.   Ms. Schaller worked in the Police Department. While Ms. Schaller was Plaintiff’s

supervisor, Plaintiff temporarily transferred departments to the Police Department again.

         19.   Ms. Schaller, who was more than thirty years younger than Plaintiff, referred to

Plaintiff as “granny.”

         20.   Several police officers under Ms. Schaller’s supervision also called Plaintiff

“granny” in Ms. Schaller’s presence. Ms. Schaller never stopped them or said anything about it.




                                                 3
     Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 4 of 16 Page ID #4



        21.     It was also generally known among Plaintiff’s coworkers that Plaintiff had a

hearing disability and wore hearing aids.

        22.     Several of the police officers also made derogatory comments regarding Plaintiff’s

hearing aids such as, “Turn your hearing aids up, granny!” Ms. Schaller never stopped them or

said anything about it.

        23.     Once during Plaintiff’s employment, a neighboring city police chief visited the

Police Department. When Plaintiff walked by, she observed Chief Link make gestures to the city

police chief pointing at his ears to signal Plaintiff had a hearing disability.

        24.     At about the same time Ms. Schaller became Plaintiff’s supervisor, several major

changes occurred within the Village.

        25.     Ms. Schaller began sending employees to the new municipal court to handle tickets

for ordinance violations. Before, Plaintiff went to Madison County’s traffic court to handle tickets.

        26.     Ms. Schaller also required Plaintiff to use the Village’s new, online ticket and

ordinance management programs.

        27.     In addition to these new changes, Ms. Schaller did not tell Plaintiff how her

standards and expectations differed from Mr. Coody’s.

        28.     For example, part of Plaintiff’s job was to notify residents of the Village when their

lawns did not comply with local ordinances.

        29.     Sometimes when Plaintiff notified residents via mail that they must cut their lawn

or pay the city to do so, the letters come back undeliverable.

        30.     Under Mr. Coody’s supervision, if a letter came back undeliverable, Mr. Coody

directed Plaintiff to proceed to the next step and schedule the lawn to be cut.




                                                   4
      Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 5 of 16 Page ID #5



       31.     About two weeks after Ms. Schaller became Plaintiff’s supervisor, a letter came

back undeliverable regarding a lawn ordinance violation. Plaintiff scheduled the lawn to be cut.

       32.     Ms. Schaller wrote Plaintiff up for scheduling the lawn to be cut.

       33.     Plaintiff explained that the situation was common and apologized for any error on

her part. Ms. Schaller did not listen and wrote Plaintiff up anyway.

       34.     On November 21, 2018, Ms. Schaller called Plaintiff into a meeting with Chief

Link and Glen Neal, the union steward. Ms. Schaller told Plaintiff she needed to be disciplined for

scheduling the lawn to be cut.

       35.     Plaintiff notified Chief Link she wanted to file a grievance through her union for

the write-up. Chief Link talked Plaintiff out of it and told Plaintiff the write up was only because

the Village “wanted her to do her job better.”

       36.     Plaintiff never witnessed Chief Link or Ms. Schaller discipline non-disabled,

younger employees or write them up. Instead, they allowed variance in ordinance enforcement by

non-disabled, younger employees.

       37.     It was common for Village employees to exercise discretion in deciding when to

issue an ordinance or how they enforced an ordinance.

II.    Stacey Jose

       38.     In February of 2019, the Village hired Ms. Stacey Jose as the new Building and

Zoning Administrator.

       39.     Ms. Jose became Plaintiff’s supervisor and Plaintiff moved back to the Building

and Zoning Department.

       40.     Ms. Schaller continued to work for the Police Department.

       41.     Ms. Jose is approximately 40 years old.



                                                 5
        Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 6 of 16 Page ID #6



         42.   In early March 2019, Plaintiff responded to an animal control call reporting 15

small dogs living in a garage. Officer David Zarr and a student doing a ride-along were also

present.

         43.   When Plaintiff arrived at the residence, Plaintiff spoke with the owner. The owner

told Plaintiff she was breeding Chihuahuas.

         44.   Plaintiff explained applicable ordinances and the 3-animal limit per household

ordinance to the owner.

         45.   Plaintiff told the owner she was in violation of the ordinances.

         46.    Out of concerns for the animals’ health, Plaintiff told the owner she likely needed

to obtain a breeder’s license because there were more than five female dogs in the home and they

were being kept in a garage.

         47.   Later that day, Plaintiff researched breeding licenses and how they related to the

city ordinances. Plaintiff printed off her research and added it to the file.

         48.   Plaintiff went to Ms. Jose to ask her some clarifying questions about the breeding

licenses.

         49.   Ms. Jose barely listened to Plaintiff’s questions, took the file from Plaintiff, and

told her she did not have the time to talk to her. Ms. Jose directed Plaintiff to stop working on the

file.

         50.   Sometime in early March 2019, Ms. Schaller expressed open frustration in court

with Plaintiff when she could not hear Ms. Schaller whispering to her.

         51.   In court, several people, including Ms. Schaller, attempted to talk to Plaintiff at

once. The Village attorney approached Plaintiff to talk with her. At the exact same time, Plaintiff

received a call through her hearing aid’s Bluetooth speaker from her daughter. All the while, Mr.



                                                   6
     Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 7 of 16 Page ID #7



Neal also tried to whisper something in Plaintiff’s ear. Plaintiff had a difficult time differentiating

the various noises and asked each person to talk one at a time.

       52.       Plaintiff had no reason to believe she was in trouble for what happened at the

courthouse that day or for asking her coworkers to speak one at a time. Despite her frustration, Ms.

Schaller did not tell Plaintiff she did anything wrong. Likewise, Ms. Jose was present and did not

say or do anything to Plaintiff.

       53.       A week later, on or about March 7, 2019, Ms. Jose told Plaintiff that she needed to

meet with her.

       54.       When Plaintiff arrived at the meeting, Ms. Jose and Lori Gibson, from human

resources, were present. Plaintiff asked for her union steward to be present. Ms. Jose denied the

request and told Plaintiff she did not need one.

       55.       Ms. Jose assigned Plaintiff a performance improvement plan (“PIP”) and accused

Plaintiff of trying to help the Chihuahua breeder obtain a license. Ms. Jose told Plaintiff she should

have written up the Chihuahua breeder that day.

       56.       There had never been a requirement that Plaintiff issue a citation on the spot. In the

past, Plaintiff always issued warnings and gave citizens time to correct the violations. It had never

been an issue.

       57.       Part of the PIP directed Plaintiff to “relinquish all duties related to animal control.”

The PIP stripped Plaintiff of half of her job duties. The PIP also took away Plaintiff’s work vehicle.

       58.       One ‘area of improvement’ listed on the PIP stated, “Must wear hearing aids while

working at all times.”




                                                    7
       Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 8 of 16 Page ID #8



        59.      If not met, the PIP stated, “1st infraction, she will be sent home to retrieve them.

She will be written up for being tardy. Continued infractions will result in further disciplinary

action.”

        60.      Plaintiff asked Ms. Jose why the PIP mentioned her hearing aids.

        61.      Ms. Jose told Plaintiff it was because she could not hear in court.

        62.      Plaintiff told Ms. Jose she always wore her hearing aids to work.

        63.      Further, there had never been a work-related incident where Plaintiff did not wear

her hearing aids or failed to do her job because of her hearing disability.

        64.      At the end of March 2019, Plaintiff met with James Bowden, the Village

Administrator, to discuss her discipline further. During Plaintiff’s meeting with Mr. Bowden, he

encouraged Plaintiff to sign a severance agreement and resign. Mr. Bowden told Plaintiff is she

signed, it would “all go away.” Plaintiff declined and the discipline stayed in her file.

III.    Retaliation

        65.      Plaintiff raised concerns regarding disability and age discrimination after receiving

the PIP. Sometime around March 7, 2019, Plaintiff met with Ms. Jose and Mr. Neal, Plaintiff’s

union steward.

        66.      Plaintiff stated the discipline and PIP were unfair. Plaintiff told Ms. Jose and Mr.

Neal, “I don’t know if it’s my age or my hearing loss, but I think the discipline is discrimination.”

Ms. Jose responded by saying, “Obviously, you don’t know me.”

        67.      Neither the Village nor Ms. Jose took further steps to investigate Plaintiff’s

discrimination concerns.

        68.      Just a few weeks after Plaintiff voiced her concerns about discrimination, Ms. Jose

retaliated and disciplined Plaintiff for a small error she made a few weeks prior.



                                                   8
     Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 9 of 16 Page ID #9



       69.     The error was including two of three ordinances in a letter to a homeowner. In the

letter, Plaintiff told the homeowner that the junk in their yard needed to be removed but did not

cite the specific junk-removal ordinance.

       70.     Ms. Jose issued Plaintiff another write-up for this incident.

       71.     On May 14, 2019, Plaintiff filed a charge with the EEOC alleging age

discrimination and disability discrimination.

       72.     On June 11, 2019 Ms. Jose emailed Plaintiff and told her they needed to meet to

discuss two properties in Glen Carbon: 33 Jennifer Drive and 11 Shingle Oaks Drive.

       73.     By way of background, the 33 Jennifer property was an uninhabited property that

had various ordinance violations including overgrown scrub trees, a rotten fence, and mildewed

siding. Plaintiff noted the violations in 2015 or 2016 but could not locate the property owner until

2017 because the property owner was in Sweden.

       74.     Once Plaintiff successfully contacted the owner sometime in 2017, Plaintiff told

the owner there were three ordinance violations that needed to be resolved: 1) remove, replace, or

repair her rotten wooden fence; 2) cut down and remove scrub trees that blocked the entrance to

the door and threatened the house’s foundation, and 3) remove mildew on the siding of the home.

       75.     The owner cooperated. She removed the fence and cleared out the trees. She also

told Plaintiff she would hire someone to clean up the siding so the house could sell.

       76.     Plaintiff closed the file.

       77.     The 11 Shingle Oaks property lacked siding on the back side of the house. The 11

Shingle Oaks home also had a shed encroaching on another property. The 11 Shingle Oaks

property violations began sometime in 2016.




                                                 9
    Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 10 of 16 Page ID #10



       78.       Plaintiff’s previous supervisor, Mr. Coody, instructed Plaintiff to write all the

citations for the department on behalf of the department, because the other employees had messy

handwriting. As a result, Plaintiff wrote the citation for the 11 Shingle Oaks home.

       79.       The 11 Shingle Oaks case belonged to another Building and Zoning employee at

that time. When the Village opened the 11 Shingle Oaks property case, Plaintiff did not handle

housing maintenance ordinances yet.

       80.       On June 12, 2019, Plaintiff and Ms. Jose met around 3:00 PM. Ms. Gibson, with

human resources, and Mr. Neal, from the union, were also present.

       81.       During the meeting, Ms. Jose asked Plaintiff why she did not issue a citation to the

owner of 33 Jennifer for the mildew. Plaintiff explained to Ms. Jose that the owner of 33 Jennifer

had not lived at the residence since 2014. It took Plaintiff several years to find the owner because

the owner lived in Sweden. Plaintiff told Ms. Jose she could not e-mail the owner a citation, and

the owner completed 2 of the 3 violations and told Plaintiff she would have the siding cleaned to

sell the home.

       82.       Further, the 33 Jennifer neighborhood also had multiple homes with mildewed

siding. Plaintiff planned to reach out to the homeowner’s association to send out a general notice

about removing mildew from homes in the neighborhood. Where there was a widespread

deficiency, it was department policy not to single out just one of the properties. Contacting the

homeowner’s association would allow Plaintiff to address the widespread deficiency.

       83.       Ms. Jose said she should not have closed the case and instead should have issued a

citation for the mildewed siding.

       84.       Ms. Jose then told Plaintiff she did not properly issue the citation for the 11 Shingle

Oaks property or follow up with the case.



                                                   10
    Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 11 of 16 Page ID #11



       85.      Regarding 11 Shingle Oaks, Plaintiff told Ms. Jose multiple times that 11 Shingle

Oaks was not Plaintiff’s case. Plaintiff explained she simply wrote the citation on behalf of another

employee by the direction of Mr. Coody.

       86.      No supervisor, including Mr. Coody, ever notified Plaintiff that 11 Shingle Oaks

was her case.

       87.      At the June 12, 2019 meeting, just less than a month after Plaintiff filed her charge

of discrimination, Ms. Jose placed Plaintiff on administrative leave pending termination.

       88.      Ms. Jose told Plaintiff her suspension was due to her “lack of action” on the 33

Jennifer and 11 Shingle Oaks cases.

       89.      Plaintiff told Ms. Jose that her union contract stated she must be reprimanded for

any infraction within 5 days of the infraction. The alleged infractions with 33 Jennifer and 11

Shingle Oaks occurred months ago.

       90.      Plaintiff also told Ms. Jose she was being singled out because of her age and

disability. Plaintiff told Ms. Jose that other employees are not punished for similar infractions.

       91.      In response, Ms. Jose told Plaintiff she needed to turn in her keys, passwords, key

card, iPad, phone, and I.D. card.

       92.      Ms. Jose called the police and an officer came to escort Plaintiff off the premises.

       93.      Plaintiff was humiliated and embarrassed.

       94.      On June 20, 2019, Plaintiff met with her union representatives, Mr. Neal and Mr.

Chism, as well as Mr. Bowden, Ms. Jose, and Ms. Gibson.

       95.      Mr. Bowden asked Plaintiff if she had “anything relevant” to add to the reports of

#33 Jennifer or #11 Shingle Oaks Drive.




                                                 11
    Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 12 of 16 Page ID #12



        96.     Plaintiff told Mr. Bowden #11 Shingle Oaks was not her case, just like she

previously told Ms. Jose. Mr. Bowden, Ms. Jose, and Ms. Gibson were not interested in listening

to Plaintiff’s explanations.

        97.     Mr. Bowden held an envelope and nervously flipped it back and forth while

Plaintiff spoke. Mr. Bowden muttered that a determination had already been made.

        98.      Mr. Chism asked Mr. Bowden why he was questioning Plaintiff if he had already

decided. Mr. Bowden did not answer Mr. Chism.

        99.     Before Plaintiff had any opportunity to defend herself further, Mr. Bowden handed

Plaintiff a termination letter dated June 19, 2019.

                                       VIOLATIONS OF LAW

                                         COUNT I:
                      The Americans With Disabilities Act - Discrimination

        100.     Plaintiff incorporates by reference the allegations in the foregoing paragraphs as

if fully set forth herein.

        101.    Plaintiff was qualified for her job and completed her job duties in a competent and

timely manner.

        102.    Plaintiff is a person with a disability within the meaning of 42 U.S.C. § 12102(1).

        103.    Defendant is an employer within the meaning of 42 U.S.C. § 12111(5)(A).

        104.    As described above, Defendant engaged in disability discrimination in the terms

and conditions of Plaintiff’s employment, in violation of 42 U.S.C. § 12112.

        105.    Plaintiff’s supervisor considered Plaintiff’s disability when administering

discipline. Such bias is in violation of 42 U.S.C. § 12112.

        106.    The misconduct described in this Count severely limited Plaintiff’s opportunities

and status on the basis of her disability, in violation of 42 U.S.C. § 12112.

                                                 12
    Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 13 of 16 Page ID #13



        107.    As a direct result of Defendant’s conduct, Plaintiff suffered and will continue to

suffer lost wages and other economic benefits of employment, as well as emotional distress.

        108.    As a direct result of Defendant’s conduct, Plaintiff has incurred and will continue

to incur attorney’s fees, costs and other expenses in connection with this matter.

                                           COUNT II:
                          The Americans With Disabilities Act – Retaliation

        109.    Plaintiff incorporates by reference the allegations in the foregoing paragraphs as if

fully set forth herein.

        110.    Plaintiff was qualified for her job and completed her job duties in a competent and

timely manner.

        111.    Plaintiff is a person with a disability within the meaning of 42 U.S.C. § 12102(1).

        112.    Defendant is an employer within the meaning of 42 U.S.C. § 12111(5)(A).

        113.    Defendant terminated Plaintiff from her position in retaliation for reporting

disability discrimination by its employees, opposing discriminatory conduct, and for filing a

charge with the EEOC, in violation of 42 U.S.C. § 12203.

        114.    As a direct result of Defendant’s conduct, Plaintiff suffered and will continue to

suffer lost wages and other economic benefits of employment, as well as emotional distress.

        115.    As a direct result of Defendant’s conduct, Plaintiff has incurred and will continue

to incur attorney’s fees, costs and other expenses in connection with this matter.

                                          COUNT III:
                    Age Discrimination in Employment Act - Discrimination

        116.    Plaintiff hereby incorporates as if set out fully herein all previous paragraphs of this

Complaint.




                                                  13
    Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 14 of 16 Page ID #14



       117.    Plaintiff was qualified for her job and completed her job duties in a competent and

timely manner.

       118.    Plaintiff is an employee within the meaning of 29 U.S.C. § 630(f).

       119.    Defendant is an employer within the meaning of 29 U.S.C. § 630(b).

       120.    As described above, Defendant discriminated against Plaintiff because of her age,

in violation of 29 U.S.C. § 623(a)(1), which makes it unlawful to discriminate against any

individual with respect to the compensation, terms, conditions, or privileges of employment

because of her age.

       121.    Defendant's conduct was intentional, malicious and in reckless indifference to

Plaintiff's federally protected rights. Plaintiff is entitled to an award of liquidated damages.

       122.    As a direct result of Defendant’s conduct, Plaintiff suffered and will continue to

suffer lost wages and other economic benefits of employment, as well as emotional distress.

       123.    As a direct result of Defendant’s conduct, Plaintiff has incurred and will continue

to incur attorney’s fees, costs and other expenses in connection with this matter.

                                          COUNT IV:
                      Age Discrimination in Employment Act - Retaliation

       124.    Plaintiff hereby incorporates as if set out fully herein all previous paragraphs of this

Complaint.

       125.    Plaintiff was qualified for her job and completed her job duties in a competent and

timely manner.

       126.    Plaintiff is an employee within the meaning of 29 U.S.C. § 630(f).

       127.    Defendant is an employer within the meaning of 29 U.S.C. § 630(b).




                                                  14
    Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 15 of 16 Page ID #15



       128.    Defendant retaliated against Plaintiff for reporting age discrimination by its

employees, opposing discriminatory conduct, and for filing a charge with the EEOC, in violation

of 29 U.S.C. § 623(d).

       129.    Defendant's conduct was intentional, malicious and in reckless indifference to

Plaintiff's federally protected rights. Plaintiff is entitled to an award of liquidated damages.

       130.    As a direct result of Defendant’s conduct, Plaintiff suffered and will continue to

suffer lost wages and other economic benefits of employment, as well as emotional distress.

       131.    As a direct result of Defendant’s conduct, Plaintiff has incurred and will continue

to incur attorney’s fees, costs and other expenses in connection with this matter.

                                       REQUEST FOR RELIEF

       132.    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her

favor and against Defendant Village of Glen Carbon, IL, awarding lost wages and benefits,

reinstatement, front wages, emotional distress damages, compensatory damages, pre- and post-

judgment interest, and attorney’s fees and costs, as well as any other relief this Court deems may

be just and proper.

                                           JURY DEMAND

    133.       Plaintiff hereby demands a trial by jury on all issues triable by jury.

                         Respectfully submitted by:    /s/ Sarah Jane Hunt___________
                                                       Thomas E. Kennedy
                                                       Sarah Jane Hunt
                                                       MaryAnne Quill
                                                       KENNEDY HUNT, P.C.
                                                       906 Olive St., Ste. 200
                                                       St. Louis, MO, 63101
                                                       314-872-9041 - telephone
                                                       314-872-9043 – facsimile
                                                       tkennedy@kennedyhuntlaw.com
                                                       sarahjane@kennedyhuntlaw.com
                                                       mquill@kennedyhuntlaw.com

                                                  15
Case 3:20-cv-00417 Document 1 Filed 05/06/20 Page 16 of 16 Page ID #16




                                       Attorneys for Plaintiff




                                  16
